BARROW, Justice.
Johnnie A. Janak recovered judgment from Texas Employers’ Insurance Association, based upon a jury verdict, in a suit brought under the Texas Workmen’s Compensation Act, for injuries sustained in an automobile collision resulting in permanent partial incapacity. Appellant complains solely of the jury finding that Janak was in the course of his employment. Our opinion rendered on November 20, 1963, has been reversed by the Supreme Court and the cause remanded for further consideration of appellant’s point of error that the jury’s answer to Question No. 1, that Janak’s injuries were sustained in the course of his employment was so contrary to the overwhelming preponderance of the evidence as to be manifestly wrong and unjust. Janak v. Texas Employers’ Ins. Ass’n, 381 S.W.2d 176 (Tex.1964), reversing Tex.Civ.App., 374 S.W.2d 744.
The evidence relating to this issue has been fully set forth in the prior opinions in this case and no useful purpose would be gained by restating same. We have examined the entire record in the light of the proper rule of law as stated by the Supreme Court, supra, and it is our opinion that this jury finding is not so contrary to the overwhelming preponderance of the evidence as to require us to set it aside.
The judgment of the trial court is therefore affirmed.